UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10 Amendment No. 2 GENERAL FORMFOR REGISTRATION OF SECURITIES Pursuant to Section12(b)or (g)of the Securities Exchange Act of 1934 LIFELOC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado 84-1053680 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 12441 West 49th Ave., Unit 4, Wheat Ridge, Colorado 80033 (Address of principal executive offices and zip code) (303) 431-9500 (Registrant’s telephone number, including area code) with copies to: Lester R. Woodward Davis Graham & Stubbs LLP 1550 17th Street, Suite 500 Denver, Colorado 80202 Telephone: (303) 892-9400 Securities to be registered pursuant to Section12(b)of the Act: Titleofeachclass Nameofeachexchangeonwhich tobesoregistered eachclassistoberegistered None None Securities to be registered pursuant to Section12(g)of the Act: Common Stock (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) TABLE OF CONTENTS Item 1.
